 



Exhibit 10.5
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company II, LLC
$1,851,000,000 Series A Transition Bonds
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”), dated as of December 16, 2005, between CenterPoint Energy
Houston Electric, LLC, as Servicer, and CenterPoint Energy Transition Bond
Company II, LLC, as Issuer, the Servicer does hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as set forth in the Agreement. References herein to certain
sections and subsections are references to the respective sections and
subsections of the Agreement.
Collection Periods: August 1, 2007 through January 30, 2008
Payment Date: February 1, 2008
Today’s Date: January 30, 2008

                                  1. Collections Allocable and Aggregate Amounts
Available for Current Payment Date:        
 
  i.   Remittances for the August 1 through 31, 2007 Collection Period    
19,957,964.17                  
 
  ii.   Remittances for the September 1 through 30, 2007 Collection Period    
17,330,677.57                  
 
  iii.   Remittances for the October 1 through 31, 2007 Collection Period    
20,727,687.03                  
 
  iv.   Remittances for the November 1 through 30, 2007 Collection Period    
17,226,512.13                  
 
  v.   Remittances for the December 1 through 31, 2007 Collection Period    
13,999,272.05                  
 
  vi.   Remittances for the January 1 through 30, 2008 Collection Period    
14,167,756.52                  
 
  vii.   Net Earnings on Collection Account     1,750,693.57     [7/1/07 through
12/31/07]        
 
                               
 
  viii.   General Subaccount Balance (sum of i through vii above)    
105,160,563.04                    
 
  ix.   Excess Funds Subaccount Balance as of Prior Payment Date    
7,138,863.37                  
 
  x.   Capital Subaccount Balance as of Prior Payment Date     9,255,000.00    
             
 
                               
 
  xi.   Collection Account Balance (sum of viii through x above)    
121,554,426.41                  
 
                               
 
                                2. Outstanding Amounts as of Prior Payment Date:
       
 
  i.   Tranche A-1 Principal Balance     144,571,638.00                  
 
  ii.   Tranche A-2 Principal Balance     368,000,000.00                  
 
  iii.   Tranche A-3 Principal Balance     252,000,000.00                  
 
  iv.   Tranche A-4 Principal Balance     519,000,000.00                  
 
  v.   Tranche A-5 Principal Balance     462,000,000.00                  
 
                               
 
  vi.   Aggregate Principal Balance of all Series A Transition Bonds    
1,745,571,638.00                  
 
                               
 
                                3. Required Funding/Payments as of Current
Payment Date:                     Projected                         Principal  
Semiannual           Series A Principal   Balance   Principal Due        
 
  i.   Tranche A-1     89,916,590.00       54,655,048.00          
 
  ii.   Tranche A-2     368,000,000.00       0.00          
 
  iii.   Tranche A-3     252,000,000.00       0.00          
 
  iv.   Tranche A-4     519,000,000.00       0.00          
 
  v.   Tranche A-5     462,000,000.00       0.00          
 
                               
 
  vi.   For all Series A Transition Bonds     1,690,916,590.00      
54,655,048.00          
 
                               
 
                                            Transition   Days in                
    Bond   Interest             Interest Rate   Period  (1)   Interest Due
 
  vii.   Required Tranche A-1 Interest     4.840 %     180       3,498,633.64  
 
  viii.   Required Tranche A-2 Interest     4.970 %     180       9,144,800.00  
 
  ix.   Required Tranche A-3 Interest     5.090 %     180       6,413,400.00  
 
  x.   Required Tranche A-4 Interest     5.170 %     180       13,416,150.00  
 
  xi.   Required Tranche A-5 Interest     5.302 %     180       12,247,620.00  

 

(1)   On 30/360 Day basis.

 



--------------------------------------------------------------------------------



 



                                              Funding             Required Level
  Required
 
  xii.   Capital Subaccount     9,255,000.00       0.00  
 
                        4. Allocation of Remittances as of Current Payment Date
Pursuant to Section 8.02(d) of Indenture:
 
  i.   Trustee Fees and Expenses     0.00          
 
  ii.   Servicing Fee     462,750.00  (1)        
 
  iii.   Administration Fee and Independent Managers Fee     52,500.00  (2)    
   
 
  iv.   Operating Expenses     25,908.33  (3)        
 
  v.   Semiannual Interest (including any past-due Semiannual Interest for prior
periods)                                     Per $1,000                     of
Original         Series A   Aggregate   Principal Amount
 
      1. Tranche A-1 Interest Payment     3,498,633.64       13.99  
 
      2. Tranche A-2 Interest Payment     9,144,800.00       24.85  
 
      3. Tranche A-3 Interest Payment     6,413,400.00       25.45  
 
      4. Tranche A-4 Interest Payment     13,416,150.00       25.85  
 
      5. Tranche A-5 Interest Payment     12,247,620.00       26.51  
 
                                            Per $1,000     vi.   Principal Due
and Payable as a result of (A) Event of Default or (B) on Final Maturity Date  
  of Original         Series A   Aggregate   Principal Amount
 
                       
 
      1. Tranche A-1 Principal Payment     0.00       0.00  
 
      2. Tranche A-2 Principal Payment     0.00       0.00  
 
      3. Tranche A-3 Principal Payment     0.00       0.00  
 
      4. Tranche A-4 Principal Payment     0.00       0.00  
 
      5. Tranche A-5 Principal Payment     0.00       0.00  
 
                       
 
      (C) Principal Scheduled to be Paid on Current Payment Date                
                    Per $1,000                     of Original         Series A
  Aggregate   Principal Amount
 
      1. Tranche A-1 Principal Payment     54,655,048.00       218.62  
 
      2. Tranche A-2 Principal Payment     0.00       0.00  
 
      3. Tranche A-3 Principal Payment     0.00       0.00  
 
      4. Tranche A-4 Principal Payment     0.00       0.00  
 
      5. Tranche A-5 Principal Payment     0.00       0.00  
 
                       
 
  vii.   Amounts Payable to Credit Enhancement Providers (if applicable)     N/A
         
 
  viii.   Operating Expenses not Paid under Clause (iv) above     0.00          
 
  ix.   Funding of Capital Subaccount (to required level)     0.00          
 
  x.   Net Earnings in Capital Subaccount Released to Issuer     242,128.11    
     
 
  xi.   Deposit to Excess Funds Subaccount     5,001,624.96          
 
  xii.   Released to Issuer upon Series Retirement: Collection Account     0.00
         
 
                       
 
  xiii.   Aggregate Remittances as of Current Payment Date     105,160,563.04  
       
 
                       

 

(1)   Servicing fee: $1,851,000,000 x .05% x 180/360 = $462,750.00   (2)  
Administration fee: $100,000 x 180/360 = $50,000.00; Independent Managers fee:
$2,500.00   (3)   Reimbursement to Administrator for fees/expenses paid to
outside legal counsel ($6,000.00), printer ($2,208.00), rating agencies
($7,500.00) and L/C issuing bank ($10,200.33)

 



--------------------------------------------------------------------------------



 



                  5. Subaccount Withdrawals as of Current Payment Date (if
applicable, pursuant to Section 8.02(d) of Indenture):
 
  i.   Excess Funds Subaccount (available for 4.i. through 4.ix.)     0.00  
 
  ii.   Capital Subaccount (available for 4.i. through 4.viii.)     0.00  
 
               
 
  iii.   Total Withdrawals     0.00  
 
               
 
                6. Outstanding Amounts and Collection Account Balance as of
Current Payment Date (after giving effect to payments to be made on such Payment
Date):
 
      Series A        
 
               
 
  i.   Tranche A-1 Principal Balance     89,916,590.00  
 
  ii.   Tranche A-2 Principal Balance     368,000,000.00  
 
  iii.   Tranche A-3 Principal Balance     252,000,000.00  
 
  iv.   Tranche A-4 Principal Balance     519,000,000.00  
 
  v.   Tranche A-5 Principal Balance     462,000,000.00  
 
               
 
  vi.   Aggregate Principal Balance for all Series A Transition Bonds    
1,690,916,590.00  
 
                 
 
  vii.   Excess Funds Subaccount Balance     12,140,488.33  
 
  viii.   Capital Subaccount Balance     9,255,000.00  
 
               
 
  ix.   Aggregate Collection Account Balance     21,395,488.33  
 
               
 
                7. Shortfalls In Interest and Principal Payments as of Current
Payment Date (after giving effect to payments to be made on such Payment Date):
 
  i.   Semiannual Interest        
 
      Series A        
 
               
 
      1. Tranche A-1 Bond Interest Payment     0.00  
 
      2. Tranche A-2 Bond Interest Payment     0.00  
 
      3. Tranche A-3 Bond Interest Payment     0.00  
 
      4. Tranche A-4 Bond Interest Payment     0.00  
 
      5. Tranche A-5 Bond Interest Payment     0.00  
 
               
 
  ii.   Semiannual Principal        
 
      Series A        
 
               
 
      1. Tranche A-1 Principal Payment     0.00  
 
      2. Tranche A-2 Principal Payment     0.00  
 
      3. Tranche A-3 Principal Payment     0.00  
 
      4. Tranche A-4 Principal Payment     0.00  
 
      5. Tranche A-5 Principal Payment     0.00  
 
                8. Shortfall in Required Subaccount Level as of Current Payment
Date (after giving effect to payments to be made on such Payment Date):
 
  i.   Capital Subaccount     0.00  

     IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 30th day of January, 2008.

            CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer         by: 
/s/ Linda Geiger         Linda Geiger        Assistant Treasurer     

 